DETAILED ACTION

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while lighting devices comprising (1) a plurality of sets of each one or more light sources configured to provide light source light, and (11) a plurality of luminescent elements, each luminescent element comprising an elongated luminescent body having a radiation input face for receipt of the light source light, a first face and a second face, wherein the distance between the first face and the second face defines a length (L) of the elongated luminescent body and the radiation input face extending between the first face and the second face, wherein each luminescent element comprising a luminescent material for conversion of at least part of the light source light into luminescent material light, and each luminescent element having a luminescent element exit window for escape of the luminescent material light from the luminescent element, the second face comprising said luminescent element exit window; wherein the luminescent element exit windows of the plurality of luminescent elements are configured in a matrix, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:

The lighting device as disclosed above, wherein each of the luminescent elements is configured in a tapered configuration relative to each other, wherein a 

Claims 2-16 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875